DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/154,036, abandoned, filed 8 October 2018, which is a continuation of US Application no. 15/783,963, now US Patent no. 10,092,692, filed 13 October 2017, which is a continuation of US Application no. 15/173,957, now US Patent no. 9,789,315, filed 6 June 2016, which is a continuation of US Application no. 14/683,198, now US Patent no. 9,358,374, filed 10 April 2015, which is a continuation of US Application no. 14/101,022, now US Patent no. 9,020,592, filed 9 December 2013, which is a continuation of US Application no. 13/385,923, now US Patent no. 8,630,706, filed 13 March 2012, which is a continuation-in-part of US Application no. 12/214,758, now US Patent no. 8,180,447, filed 18 June 2008, and a continuation-in-part of US Application no. 11/999,721, now US Patent no. 8,180,446, filed 5 December 2007, and a continuation-in-part of US Application no. 10/070,332, now US Patent no. 8,165,668, filed 15 February 2008, and a continuation-in-part of US Application no. 12/070,369, now US Patent no. 8,165,669, filed 15 February 2008, and a continuation-in-part of US Application no. 12/070,361, now US Patent no. 8,195,287, filed 15 February 2008, and a continuation-in-part of US Application no. 12/070,331, now US Patent no. 8,170,658, filed 15 February 2008, and a continuation-in-part of US Application no. 12/080,787, now US Patent no. 8,170,569, filed 4 April 2008, and a continuation-in-part of US Application no. 12/080,789, now US Patent no. 8,1 70,660, filed 4 April 2008, and a continuation-in-part of US Application no. 12/214,559, filed 18 June 2008, and a continuation-in-part of US Application no. 12/214,533, now US Patent no. 8,160,695, filed 4 April 2008, and a continuation-in-part of US Application no. 12/214,557, now US Patent no. 8,233,976, filed 4 April 2008, and a continuation-in-part of US Application no. 12/214,558, filed 4 April 2008, and a continuation-in-part of US Application no. 12/214,545, now abandoned, filed 4 April 2008.

Information Disclosure Statement
The information disclosure statement filed 3 June 2021 has been considered.

Response to Amendment
The preliminary amendment filed 5 February 2021 has been considered.  Claims 28-39 are pending, wherein claims 28-39 are new.

Claim Objections
Claim 30 is objected to because of the following informalities:  line 1 recites “never” in relation to sensory nerve, wherein “never” is considered to nerve.  Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 19-21 of U.S. Patent No. 9,020,592. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘592 anticipates the present claims.  For instance, claims 1-4 of the ‘592 patent recite each and every feature of present claim 28.  Claim 1 of the ‘592 recites a method of modulating an immune or inflammatory response by delivering an electrical blocking stimulus sufficient to produce a conduction block in a nerve with an implantable device.  Claims 2 and 3 of the ‘592 recite the additional features of present claim 28 for measuring an indicator of immune or inflammatory response and delivering the blocking stimulus to the subject until the measurement of the indicator of immune or inflammatory response indicates that a modulation has been obtained.  Additionally, claim 3 of the ‘592 provides the limitation of present claims 29 and 30.  Claim 5 of the ‘592 provides exactly the limitation of present claim 31 reciting the steps of the intermittent application of the blocking stimulus in a blocking period, and the step for the release period.  Claim 6 of the ‘592 recites verbatim the steps of present claim 32.  Claims 19-21 of the ‘592 recite the same limitations for the immune or inflammatory response treated by present claims 33-35.
Additionally, claims 22, 24, and 28 of the ‘592 recite the features of present claim 36.  Claims 22 and 24 of the ‘592 recites the features of the neuromodulation system comprising the implantable neural stimulation device which serves as the blocking stimulus source, a signal input structure configured to receive a signal indicative of an activity state of the subject (i.e., the activity sensor).  Claim 22 further reciting the programming to distinguish a first activity state of a portion of the body from a second activity state based on the activity signal from the signal input structure, control a blocking stimulus to block conduction in a nerve structure during a portion of the first activity state.  Claim 28 of the ‘592 recites the additional feature of present claim 28 for a user interface that obtains information about the activity state from a user input device.  The step of modifying the operating of the blocking stimulus appears implied from the features recited in claim 28 of the ‘592 for information from the user input device.
The present invention appears to be a rearrangement of the claim elements in the ‘592, wherein the rearrangement of claim language anticipates each and every limitation of the present invention, and suggests that the two sets of claims are obvious variants to one another.

Claims 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of U.S. Patent No. 8,180,446 in view of claims 1-4 of U.S. Patent no. 9,358,374. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘446 renders the present claims obvious.  Claim 33 of the ‘446 recites a neural modulation system with a signal input structure configured to receive a signal related to an activity state (i.e., the activity sensor), a user input device configured to receive a signal from the user input device indicative of an activity state of a least a portion of a body of the subject from the activity sensor (i.e., signal input structure).  Claim 33 is further configured to distinguish based on the activity signal a first activity state from a second activity state (e.g., claim 33 reads low activity state (i.e., first activity state) and a higher activity state (i.e., second activity state), and generate a blocking stimulus in order to create a reversible conduction block in a nerve of the subject.  Claim 32 does not explicitly recite a blocking stimulus source, but is considered implied by the structure of the neural modulation system and configuration to generate a blocking stimulus based on the input from the signal input structure.  The step of modifying the operating of the blocking stimulus appears implied from the features recited in claim 33 of the ‘446 for information from the user input device.
Claims 37-39 of the present invention are read on by the limitations of claims 2-4 of the ‘374 application and supports similar limitations to present claim 28 in claim 1.  Modification of the ‘446 to include the limitations of the ‘374 patent is considered obvious to one of ordinary skill in the art since the modification would pertain to application of obvious variants to embodiment of the blocking stimulus source.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        19 July 2022